IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


LIGONIER TOWNSHIP,                     : No. 55 WAL 2015
                                       :
                  Respondent           :
                                       : Petition for Allowance of Appeal from the
                                       : Order of the Commonwealth Court
           v.                          :
                                       :
                                       :
MARGARET S. NIED AND PAUL J.           :
NIED, HER HUSBAND, AND FOXLEY          :
FARM, LLC,                             :
                                       :
                  Petitioners          :
                                       :
                                       :
           v.                          :
                                       :
                                       :
CHRISTOPHER TURNER AND                 :
CAROLYN SHEARER TURNER,                :
HUSBAND AND WIFE; DONALD KORB          :
AND CAROLYN ROBERTS KORB,              :
HUSBAND AND WIFE; AND DAVID            :
BARNHART AND SALLY ANN                 :
BARNHART, HUSBAND AND WIFE,            :
                                       :
                  Respondents          :


                                    ORDER


PER CURIAM

     AND NOW, this 30th day of June, 2015, the Petition for Allowance of Appeal is

DENIED.